Citation Nr: 0739593	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-26 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for arthritis 
of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision in January 2003.

In October 2007, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks a rating in excess of 20 percent for his 
service-connected arthritis of the thoracic and lumbar spine.

During his October 2007 hearing, the veteran testified that 
his back disability was being treated at the VA Medical 
Center (MC) in Dallas, Texas.  He stated that he had been 
treated as recently as September 2007 and that he had been 
examined at that facility that same month.  The Veterans Law 
Judge noted, and the veteran's representative acknowledged, 
that the report of that examination had not been associated 
with the claims folder. 

The most recent records on file show that the veteran was 
treated at the Dallas VAMC in May 2007.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Dallas VAMC provide 
records of the veteran's treatment and 
examinations from April 2007 through the 
present.  Such records should include, 
but are not limited to, the report of his 
September 2007 VA examination, outpatient 
treatment records, hospital discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, daily 
clinical records, doctor's notes, nurse's 
notes, and prescription records.  

Also request that the veteran provide any 
such records he may have in his 
possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  When the actions requested in parts 1 
and 2 have been completed, undertake any 
other indicated development, such as the 
scheduling of any additional VA 
examinations to reconcile the veteran's 
complaints with the clinical findings.  
Then readjudicate the issue of 
entitlement to a rating in excess of 20 
percent for the veteran's service-
connected arthritis of the thoracic and 
lumbar spine. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

